EXHIBIT 10(d)

THE EMPIRE DISTRICT ELECTRIC COMPANY

CHANGE IN CONTROL SEVERANCE PAY PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2001

 


--------------------------------------------------------------------------------


 

THE EMPIRE DISTRICT ELECTRIC COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN

Table of Contents

Section

 

 

 

Page

 

1.

 

PURPOSE

1

 

2.

 

DEFINITIONS

1

 

3.

 

BENEFITS

4

 

4.

 

PAYMENTS

7

 

5.

 

ADMINISTRATION OF THE PLAN

8

 

6.

 

LITIGATION EXPENSES

8

 

7.

 

AMENDMENT, SUSPENSION, OR TERMINATION OF THE PLAN

9

 

8.

 

MISCELLANEOUS

9

 

 

 

APPENDIX A

11

 

 

i


--------------------------------------------------------------------------------



SECTION 1.  PURPOSE

The purpose of The Empire District Electric Company Change in Control Severance
Pay Plan is to encourage Employees to make and continue careers with The Empire
District Electric Company by providing eligible Employees with certain severance
pay benefits upon such Employees’ Involuntary Termination or Voluntary
Termination of employment following a Change in Control, as set forth herein and
as evidenced by Agreements between the Company and such Employees.  Subject to
the next sentence, this amended and restated plan shall not apply to any
Employee who entered into an Agreement prior to September 3, 1999 unless the
Company and the Employee agree in writing to its application; if the Company and
the Employee do not so agree, the terms of the plan as in effect prior to
September 3, 1999 shall continue to apply in the case of such Employee.  If an
Employee entered into an Agreement prior to September 3, 1999, his employment
terminated for any reason, and he is later rehired on or after
September 3, 1999, his prior Agreement shall not apply to his service following
such rehire and, if he is again designated to participate in the Plan, his
participation in the Plan thereafter shall be governed by the terms of the Plan
as in effect on the date on which he is so designated.


SECTION 2.  DEFINITIONS

When used herein the following terms shall have the following meanings:


2.1           “AGREEMENT” MEANS AN AGREEMENT ENTERED INTO BETWEEN THE COMPANY
AND AN EMPLOYEE TO PROVIDE SEVERANCE PAY AND OTHER BENEFITS HEREUNDER.


2.2           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE EMPIRE
DISTRICT ELECTRIC COMPANY.


2.3           “CHANGE IN CONTROL’ SHALL BE DEEMED TO HAVE OCCURRED IF:


(A)  A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION IS
CONSUMMATED, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY HELD BY SUCH SHAREHOLDERS OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY CONVERTING INTO VOTING SECURITIES OF THE SURVIVING ENTITY)
MORE THAN 75 PERCENT OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


(B)  A SALE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE
ASSETS OF THE COMPANY FOR THE SECURITIES OF ANOTHER ENTITY, CASH OR OTHER
PROPERTY IS CONSUMMATED;


(C)  THE SHAREHOLDERS OF THE COMPANY APPROVE A PLAN OF LIQUIDATION OR
DISSOLUTION OF THE COMPANY;


--------------------------------------------------------------------------------



(D)  ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), OTHER THAN A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
OTHER THAN A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE SHAREHOLDERS OF THE
COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF VOTING
SECURITIES OF THE COMPANY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES OF THE
COMPANY REPRESENTING AT LEAST 25 PERCENT OF THE TOTAL VOTING POWER REPRESENTED
BY THE VOTING SECURITIES OF THE COMPANY THEN OUTSTANDING; OR


(E)  INDIVIDUALS WHO ON JANUARY 1, 2001 CONSTITUTE THE BOARD OF DIRECTORS OF THE
COMPANY AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OF DIRECTORS OF THE
COMPANY OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY
A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS ON JANUARY 1, 2001 OR WHOSE ELECTION OR NOMINATION FOR ELECTION
WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY
THEREOF.


2.4           “COMMITTEE” MEANS THE COMMITTEE PROVIDED FOR IN SECTION 5.


2.5           “COMPANY” MEANS THE EMPIRE DISTRICT ELECTRIC COMPANY AND ITS
SUCCESSORS AND ASSIGNS.


2.6           “EMPLOYEE” MEANS ANY KEY EMPLOYEE OF THE COMPANY OR A SUBSIDIARY
WHO IS DESIGNATED BY THE BOARD OF DIRECTORS OF THE COMPANY TO PARTICIPATE IN THE
PLAN.


2.7           “INVOLUNTARY TERMINATION” SHALL MEAN ANY TERMINATION OF AN
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, OR BY ONE OF ITS SUBSIDIARIES, WITHIN TWO
YEARS AFTER A CHANGE IN CONTROL; PROVIDED, HOWEVER, SUCH TERM SHALL NOT INCLUDE
A TERMINATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, FOR (I) SERIOUS,
WILLFUL MISCONDUCT IN RESPECT OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY OR
ITS SUBSIDIARIES, WHICH HAS CAUSED DEMONSTRABLE AND SERIOUS INJURY TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, MONETARY OR OTHERWISE, AS EVIDENCED BY A
DETERMINATION IN A BINDING AND FINAL JUDGMENT, ORDER OR DECREE OF A COURT OR
ADMINISTRATIVE AGENCY OF COMPETENT JURISDICTION, IN EFFECT AFTER EXHAUSTION OR
LAPSE OF ALL RIGHTS OF APPEAL, IN AN ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE; (II) CONVICTION OF A FELONY, WHICH
HAS CAUSED DEMONSTRABLE AND SERIOUS INJURY TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, MONETARY OR OTHERWISE, AS EVIDENCED BY BINDING AND FINAL JUDGMENT,
ORDER, OR DECREE OF A COURT OF COMPETENT JURISDICTION, IN EFFECT AFTER
EXHAUSTION OR LAPSE OF ALL RIGHTS OF APPEAL; OR (III) WILLFUL AND CONTINUAL
FAILURE OF THE EMPLOYEE TO SUBSTANTIALLY PERFORM HIS DUTIES FOR THE COMPANY OR
ANY OF ITS SUBSIDIARIES (OTHER THAN RESULTING FROM THE EMPLOYEE’S INCAPACITY DUE
TO PHYSICAL OR MENTAL ILLNESS) WHICH FAILURE CONTINUED FOR A PERIOD OF AT LEAST
THIRTY (30) DAYS AFTER A WRITTEN NOTICE OF DEMAND FOR SUBSTANTIAL PERFORMANCE
HAS BEEN DELIVERED TO THE EMPLOYEE SPECIFYING THE MANNER IN WHICH THE EMPLOYEE
HAS FAILED TO SUBSTANTIALLY PERFORM.

2


--------------------------------------------------------------------------------


In addition to a termination of employment as described above, an Involuntary
Termination of an Employee shall be deemed to have occurred if the Employee
terminates employment within two years after a Change in Control and within 180
days after the occurrence of any of the following: (i) a material reduction or
material adverse change in, or a material change which is inconsistent with, an
Employee’s responsibilities, duties, authority, power, functions, title, working
conditions or status from those in effect immediately prior to the Change in
Control; or (ii) a reassignment to another geographic location more than 50
miles from the Employee’s place of employment immediately prior to the Change in
Control; or (iii) a reduction in base salary or incentive compensation, if any,
from those in effect immediately prior to the Change in Control; or (iv) a
material reduction in any other benefits (including, without limitation, pension
and welfare benefits and benefits under any employee stock purchase plan) from
those in effect prior to the Change in Control other than a reduction which
applies generally to all other similarly situated employees.  For purposes of
the preceding sentence, a reduction in incentive compensation will be deemed to
have occurred if and only if either (i) the percentage of salary awarded to the
Employee as incentive compensation in the form of cash or restricted stock
(whether or not vested) under the Company’s Management Incentive Plan (or any
successor plan) or as cash merit awards under any other incentive compensation
plan, program or arrangement of the Company or any of its Subsidiaries for any
calendar year is less than the average percentage of salary so awarded for the
three calendar years immediately preceding the calendar year in which the Change
in Control occurs, or (ii) the rate of vesting of any such restricted stock
awards is less rapid than the average rate of vesting for such awards made for
the three calendar years immediately preceding the calendar year in which the
Change in Control occurs.  In making the calculations required by the preceding
sentence, (i) cash awards shall be valued at the actual dollar amount of the
cash payment made to the Employee and shall be allocated to the calendar year in
which the payment is actually made (rather than the calendar year for which the
payment is made), and (ii) restricted stock shall be valued at the value of the
stock on the date the restricted stock is granted (as it were fully vested on
that date) and shall be allocated to the calendar year in which the restricted
stock is granted (rather than the calendar year in which the restricted stock
would vest).

2.8           “Plan” means The Empire District Electric Company Change in
Control Severance Pay Plan as set forth herein and amended from time to time.


2.9           “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION” AS DEFINED IN
SECTION 424(F) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


2.10         “VOLUNTARY TERMINATION” MEANS ANY TERMINATION OF AN EMPLOYEE’S
EMPLOYMENT, AT THE ELECTION OF SUCH EMPLOYEE (OTHER THAN A TERMINATION
CONSTITUTING AN INVOLUNTARY TERMINATION), PROVIDED SUCH TERMINATION OCCURS
DURING THE PERIOD COMMENCING ON THE FIRST ANNIVERSARY OF THE DATE OF THE CHANGE
IN CONTROL AND ENDING ON THE LAST DAY OF THE CALENDAR MONTH IN WHICH FALLS THE
DATE WHICH IS EIGHTEEN MONTHS AFTER THE DATE OF SUCH CHANGE IN CONTROL.

3


--------------------------------------------------------------------------------



2.11         “VOTING SECURITIES” MEANS ANY SECURITIES OF THE COMPANY WHICH VOTE
GENERALLY IN THE ELECTION OF DIRECTORS.


SECTION 3.  BENEFITS


3.1           IN THE EVENT OF THE INVOLUNTARY TERMINATION OF ANY EMPLOYEE WHO IS
A SENIOR OFFICER ON THE DATE ON WHICH THE APPLICABLE AGREEMENT IS ENTERED INTO
(OR AMENDED), THE COMPANY SHALL PAY SUCH OFFICER AN AMOUNT EQUAL TO 36 MONTHS OF
COMPENSATION.  FOR PURPOSES OF THIS SECTION 3.1, AN EMPLOYEE’S COMPENSATION
SHALL BE ONE-TWELFTH OF THE SUM OF (I) THE EMPLOYEE’S ANNUAL BASE SALARY AS IN
EFFECT IMMEDIATELY PRIOR TO THE DATE OF INVOLUNTARY TERMINATION (OR, IF GREATER,
IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN CONTROL) PLUS (II) THE AVERAGE OF
THE ANNUAL AWARDS OF INCENTIVE COMPENSATION MADE TO THE EMPLOYEE IN THE FORM OF
CASH OR RESTRICTED STOCK (WHETHER OR NOT VESTED) UNDER THE COMPANY’S MANAGEMENT
INCENTIVE PLAN (OR ANY SUCCESSOR PLAN) OR AS CASH MERIT AWARDS UNDER ANY OTHER
INCENTIVE COMPENSATIONS PLAN, PROGRAM OR ARRANGEMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES IN THE THREE CALENDAR YEARS (OR, IF LESS, HIS ENTIRE PERIOD OF
SERVICE) IMMEDIATELY PRECEDING THE CALENDAR YEAR IN WHICH OCCURS HIS INVOLUNTARY
TERMINATION.  IN DETERMINING THE AVERAGE REFERRED TO IN (II) OF THE PRECEDING
SENTENCE, (I) CASH AWARDS SHALL BE VALUED AT THE ACTUAL DOLLAR AMOUNT OF THE
CASH PAYMENT MADE TO THE EMPLOYEE AND SHALL BE ALLOCATED TO THE CALENDAR YEAR IN
WHICH THE PAYMENT IS ACTUALLY MADE (RATHER THAN THE CALENDAR YEAR FOR WHICH THE
PAYMENT IS MADE), AND (II) RESTRICTED STOCK SHALL BE VALUED AT THE VALUE OF THE
STOCK ON THE DATE THE RESTRICTED STOCK IS GRANTED (AS IF IT WERE FULLY VESTED ON
THAT DATE) AND SHALL BE ALLOCATED TO THE CALENDAR YEAR IN WHICH THE RESTRICTED
STOCK IS GRANTED (RATHER THAN THE CALENDAR YEAR IN WHICH THE RESTRICTED STOCK
WOULD VEST).  IN THE CASE OF AN EMPLOYEE ENTITLED TO THE BENEFIT DESCRIBED IN
THIS SECTION 3.1, THE “INCREMENTAL PERIOD” FOR PURPOSES OF THIS PLAN SHALL BE 36
MONTHS.


3.2           IN THE EVENT OF THE INVOLUNTARY TERMINATION OF ANY EMPLOYEE WHO IS
NOT A SENIOR OFFICER ON THE DATE ON WHICH THE APPLICABLE AGREEMENT IS ENTERED
INTO (OR AMENDED), THE COMPANY SHALL PAY SUCH EMPLOYEE AN AMOUNT EQUAL TO THE
PRODUCT OF SUCH EMPLOYEE’S WEEKLY BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO
THE DATE OF INVOLUNTARY TERMINATION (OR IF GREATER, IMMEDIATELY PRIOR TO THE
DATE OF THE CHANGE IN CONTROL), MULTIPLIED BY THE GREATER OF (I) 17 WEEKS OR
(II) A NUMBER OF WEEKS EQUAL TO TWO TIMES THE EMPLOYEE’S NUMBER OF FULL YEARS OF
EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY.  IN THE CASE OF AN EMPLOYEE ENTITLED
TO THE BENEFIT DESCRIBED IN THIS SECTION 3.2, THE “INCREMENTAL PERIOD’ FOR
PURPOSES OF THIS PLAN SHALL BE THE NUMBER OF WEEKS CORRESPONDING TO THE MULTIPLE
APPLICABLE TO SUCH EMPLOYEE PURSUANT TO THIS SECTION 3.2.


3.3           ANY PAYMENTS PURSUANT TO SECTIONS 3.1 OR 3.2 OF THIS PLAN SHALL BE
PAID TO THE EMPLOYEE IN A LUMP SUM WITHIN THIRTY (30) DAYS FOLLOWING HIS
INVOLUNTARY TERMINATION; PROVIDED, HOWEVER, THAT SUCH PAYMENT SHALL BE REDUCED
BY THE AMOUNT PAID TO THE EMPLOYEE PURSUANT TO ANY OTHER SEVERANCE PAY POLICY OF
THE COMPANY AND ITS SUBSIDIARIES.

4


--------------------------------------------------------------------------------



3.4           IN THE EVENT OF A VOLUNTARY TERMINATION BY AN EMPLOYEE, HE SHALL
BE ENTITLED TO RECEIVE THE AMOUNT OTHERWISE DETERMINED PURSUANT TO SECTION 3.1
OR 3.2 HEREOF, AS THE CASE MAY BE, AND SECTION 3.3 HEREOF; PROVIDED, HOWEVER,
THAT SUCH PAYMENTS WILL NOT BE MADE IN A LUMP SUM BUT RATHER WILL BE PAID IN
EQUAL MONTHLY INSTALLMENTS FOR THE PERIOD CORRESPONDING TO THE APPLICABLE
MULTIPLE USED IN CALCULATING THE AMOUNT OF THE PAYMENT AND COMMENCING ON THE
FIRST DAY OF THE MONTH FOLLOWING THE DATE OF SUCH VOLUNTARY TERMINATION, AND
PROVIDED, FURTHER, THAT SUCH PAYMENTS WILL CEASE (EVEN THOUGH THE EMPLOYEE HAS
NOT RECEIVED THE FULL AMOUNT DETERMINED PURSUANT TO SECTION 3.1 OR 3.2 HEREOF)
IN THE EVENT THE EMPLOYEE BECOMES OTHERWISE EMPLOYED, INCLUDING SELF-EMPLOYMENT
IN A TRADE OR BUSINESS IN WHICH PERSONAL SERVICES OF THE EMPLOYEE ARE A MATERIAL
INCOME-PRODUCING FACTOR.  IN THE CASE OF AN EMPLOYEE ENTITLED TO THE PAYMENTS
DESCRIBED IN THIS SECTION 3.4, THE “INCREMENTAL PERIOD’ FOR PURPOSES OF THIS
PLAN SHALL BE THE PERIOD DURING WHICH PAYMENTS ARE ACTUALLY MADE PURSUANT TO
THIS SECTION 3.4.


3.5           IN THE EVENT THAT THE EMPLOYMENT OF AN EMPLOYEE WHO IS A SENIOR
OFFICER ON THE DATE ON WHICH THE APPLICABLE AGREEMENT IS ENTERED INTO (OR
AMENDED) TERMINATES PURSUANT TO SECTION 3.1 OR 3.4 HEREOF, AND SUCH EMPLOYEE
SUBSEQUENTLY BEGINS TO RECEIVE RETIREMENT BENEFITS UNDER THE EMPIRE DISTRICT
ELECTRIC COMPANY EMPLOYEES’ RETIREMENT PLAN (OR ANY SUCCESSOR PLAN) (THE
“RETIREMENT PLAN”), THE COMPANY SHALL ALSO COMMENCE PAYMENT TO SUCH EMPLOYEE AT
THE SAME TIME OF A MONTHLY AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE
MONTHLY RETIREMENT BENEFITS THE EMPLOYEE WOULD HAVE BEEN ENTITLED TO RECEIVE
UNDER THE TERMS OF THE RETIREMENT PLAN AND THE EMPIRE DISTRICT ELECTRIC COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (OR ANY SUCCESSOR PLAN) (THE
“SUPPLEMENTAL PLAN”), AS IN EFFECT ON THE DAY ON WHICH HIS EMPLOYMENT
TERMINATES, IF THE EMPLOYEE HAD ACCUMULATED ADDITIONAL SERVICE EQUAL TO THE
“INCREMENTAL PERIOD” APPLICABLE TO SUCH EMPLOYEE, RECEIVED EARNINGS DURING SUCH
INCREMENTAL PERIOD AT THE RATE IN EFFECT DURING THE YEAR IN WHICH HIS EMPLOYMENT
TERMINATES OR, IF GREATER, AT THE RATE IN EFFECT IMMEDIATELY PRIOR TO THE DATE
OF THE CHANGE IN CONTROL (CALCULATED ON AN ANNUALIZED BASIS), AND HAD ATTAINED
THE AGE SUCH EMPLOYEE WOULD HAVE ATTAINED AS OF THE LAST DAY OF THE “INCREMENTAL
PERIOD” AND (II) THE RETIREMENT BENEFITS HE IS THEN RECEIVING UNDER THE
RETIREMENT PLAN AND SUPPLEMENTAL PLAN.  THE BENEFITS PAYABLE PURSUANT TO THIS
SECTION 3.5 SHALL INCLUDE ALL ANCILLARY BENEFITS UNDER THE RETIREMENT PLAN AND
SUPPLEMENTAL PLAN (SUCH AS EARLY RETIREMENT AND SURVIVING SPOUSE DEATH BENEFITS
AND BENEFITS AVAILABLE AT RETIREMENT), AND SHALL BE PAID IN THE SAME FORM AND TO
THE SAME PERSON AS THE BENEFITS PAYABLE UNDER THE RETIREMENT PLAN.


3.6           DURING THE INCREMENTAL PERIOD APPLICABLE TO AN EMPLOYEE UNDER
SECTIONS 3.1, 3.2 OR 3.4 OF THIS PLAN OR UNTIL COVERAGE IS AVAILABLE UNDER A NEW
EMPLOYER’S PLAN PROVIDING COVERAGE OF THE SAME TYPE, IF EARLIER, THE EMPLOYEE
SHALL CONTINUE TO BE ENTITLED TO ALL BENEFITS AND SERVICE CREDIT FOR

5


--------------------------------------------------------------------------------



BENEFITS UNDER MEDICAL, DENTAL, LIFE AND ACCIDENT INSURANCE PLANS, PROGRAMS AND
ARRANGEMENTS OF THE COMPANY OR ITS SUBSIDIARIES AS IF HE HAD CONTINUED IN THE
EMPLOYMENT OF THE COMPANY OR A SUBSIDIARY AS A REGULAR FULL-TIME EMPLOYEE FOR
PURPOSES OF SUCH MEDICAL, DENTAL, LIFE AND ACCIDENT INSURANCE PLANS, PROGRAMS
AND ARRANGEMENTS (INCLUDING MEETING ANY AGE AND SERVICE REQUIREMENTS FOR POST
RETIREMENT BENEFITS IF THE EMPLOYEE WOULD HAVE MET SUCH REQUIREMENTS IF HE HAD
REMAINED IN EMPLOYMENT WITH THE COMPANY FOR SUCH PERIOD).  SUCH COVERAGE SHALL
BE NO LESS IN SCOPE THAN THAT PROVIDED TO THE COVERED EMPLOYEE (AND COVERED
FAMILY MEMBERS) UNDER THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT AT THE TIME OF
CHANGE IN CONTROL.  THE EMPLOYEE SHALL BE REQUIRED TO SHARE THE COST OF ANY SUCH
COVERAGE WITH THE COMPANY DURING THE INCREMENTAL PERIOD BY CONTINUING TO PAY THE
SAME PERCENTAGE OF THE COST OF SUCH COVERAGE THAT THE EMPLOYEE WAS REQUIRED TO
PAY AT THE TIME OF CHANGE IN CONTROL.


3.7           IF, BY REASON OF THE REQUIREMENTS FOR TAX QUALIFICATION OR ANY
OTHER REASON, BENEFITS OR SERVICE CREDITS UNDER ANY MEDICAL, DENTAL, LIFE OR
ACCIDENT INSURANCE PLAN, PROGRAM OR ARRANGEMENT SHALL NOT BE PAYABLE OR PROVIDED
UNDER ANY SUCH PLAN, PROGRAM OR ARRANGEMENT TO THE EMPLOYEE OR HIS DEPENDENTS,
BENEFICIARIES OR ESTATE DESPITE THE PROVISIONS OF SECTION 3.6 ABOVE, THE COMPANY
ITSELF SHALL, TO THE EXTENT NECESSARY, PAY OR PROVIDE FOR PAYMENT OF SUCH
BENEFITS AND SERVICE CREDIT FOR SUCH BENEFITS TO THE EMPLOYEE OR HIS DEPENDENTS,
BENEFICIARIES OR ESTATE.


3.8           IF ANY PAYMENT OR BENEFIT RECEIVED BY OR IN RESPECT OF AN EMPLOYEE
WHO IS A SENIOR OFFICER ON THE DATE ON WHICH THE APPLICABLE AGREEMENT IS ENTERED
INTO (OR AMENDED) WHICH IS PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN,
ARRANGEMENT OR AGREEMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (DETERMINED
WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 3.8 AND
APPENDIX A) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION
4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (OR ANY
SIMILAR TAX THAT MAY HEREAFTER BE IMPOSED) OR ANY INTEREST OR PENALTIES ARE
INCURRED BY SUCH EMPLOYEE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THE COMPANY SHALL PAY TO THE EMPLOYEE WITH
RESPECT TO SUCH PAYMENT AT THE TIME SPECIFIED IN APPENDIX A AN ADDITIONAL AMOUNT
(THE “GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY THE EMPLOYEE FROM
THE PAYMENT AND THE GROSS-UP PAYMENT, AFTER REDUCTION FOR ANY EXCISE TAX UPON
THE PAYMENT AND ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX AND
EXCISE TAX UPON THE GROSS-UP PAYMENT, SHALL BE EQUAL TO THE PAYMENT.  THE
CALCULATION AND PAYMENT OF THE GROSS-UP PAYMENT SHALL BE SUBJECT TO THE
PROVISIONS OF APPENDIX A. THE GROSS-UP PAYMENT SHALL BE MADE FROM THE GENERAL
ASSETS OF THE COMPANY.

6


--------------------------------------------------------------------------------



SECTION 4.  PAYMENTS


4.1           ALL PAYMENTS PURSUANT TO SECTIONS 3.1 THROUGH 3.5 HEREOF SHALL BE
MADE FROM THE GENERAL ASSETS OF THE COMPANY; PROVIDED, HOWEVER, THAT SUCH
PAYMENTS SHALL BE REDUCED BY THE AMOUNT OF ANY PAYMENTS MADE TO AN EMPLOYEE FROM
ANY TRUST OR SPECIAL OR SEPARATE FUND ESTABLISHED BY THE COMPANY TO ASSURE SUCH
PAYMENTS.  THE COMPANY SHALL NOT BE REQUIRED TO ESTABLISH A SPECIAL OR SEPARATE
FUND OR OTHER SEGREGATION OF ASSETS TO ASSURE SUCH PAYMENTS, AND, IF THE COMPANY
SHALL MAKE ANY INVESTMENTS TO AID IT IN MEETING ITS OBLIGATIONS HEREUNDER,
EMPLOYEES SHALL HAVE NO RIGHT, TITLE OR INTEREST WHATEVER IN OR TO ANY SUCH
INVESTMENTS EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED IN A SEPARATE WRITTEN
INSTRUMENT RELATING TO SUCH INVESTMENTS.  NOTHING CONTAINED IN THIS PLAN, AND NO
ACTION TAKEN PURSUANT TO ITS PROVISIONS, SHALL CREATE OR BE CONSTRUED TO CREATE
A TRUST OF ANY KIND BETWEEN THE COMPANY AND ANY EMPLOYEES.  TO THE EXTENT THAT
ANY EMPLOYEE ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY HEREUNDER,
SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF AN UNSECURED CREDITOR OF THE
COMPANY.


4.2           IF THE PAYMENT OF ANY SEVERANCE PAY OR OTHER BENEFITS HEREUNDER TO
AN EMPLOYEE WHO IS NOT A SENIOR OFFICER ON THE DATE ON WHICH THE APPLICABLE
AGREEMENT IS ENTERED INTO (OR AMENDED), EITHER ALONE OR TOGETHER WITH OTHER
PAYMENTS WHICH SUCH EMPLOYEE HAS A RIGHT TO RECEIVE FROM THE COMPANY AND ITS
SUBSIDIARIES, WOULD CONSTITUTE A “PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G
OF THE CODE), THE PAYMENTS TO SUCH EMPLOYEE REQUIRED BY THIS PLAN SHALL BE
REDUCED TO THE LARGEST AMOUNT AS WILL RESULT IN NO PORTION OF THE PAYMENT BEING
SUBJECT TO THE EXCISE TAX (THE “EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE
CODE; BUT ONLY IF, BY REASON OF SUCH REDUCTION, SUCH EMPLOYEE’S “NET AFTER TAX
BENEFIT” WOULD EXCEED THE “NET AFTER TAX BENEFIT” IF SUCH REDUCTION WERE NOT
MADE.  FOR PURPOSES OF THIS SECTION 4.2, “NET AFTER TAX BENEFIT” SHALL MEAN (I)
THE TOTAL OF ALL PAYMENTS AND BENEFITS WHICH AN EMPLOYEE RECEIVES OR IS ENTITLED
TO RECEIVE FROM THE COMPANY OR A SUBSIDIARY THAT WOULD CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE, LESS (II) THE AMOUNT OF
FEDERAL INCOME TAXES PAYABLE WITH RESPECT TO SUCH PAYMENTS CALCULATED AT THE
MAXIMUM MARGINAL TAX INCOME RATE FOR EACH YEAR IN WHICH SUCH PAYMENTS SHALL BE
MADE (BASED ON THE RATE AS SET FORTH IN THE CODE AS IN EFFECT AT THE TIME OF THE
FIRST PAYMENT), LESS (III) THE AMOUNT OF THE EXCISE TAX IMPOSED WITH RESPECT TO
SUCH PAYMENTS AND BENEFITS.  IF SUCH A REDUCTION IS REQUIRED, THE DETERMINATION
OF HOW THAT REDUCTION IS TO BE ACCOMPLISHED SHALL BE MADE BY THE COMPANY, IN A
MANNER WHICH THE COMPANY BELIEVES IN GOOD FAITH TO BE IN THE BEST INTEREST OF
THE EMPLOYEE.


4.3           THE COMPANY MAY DEDUCT FROM ANY PAYMENTS HEREUNDER ANY FEDERAL,
STATE OR LOCAL WITHHOLDING OR OTHER TAXES OR CHARGES WHICH ARE REQUIRED TO BE
DEDUCTED UNDER APPLICABLE LAWS.

7


--------------------------------------------------------------------------------



SECTION 5.  ADMINISTRATION OF THE PLAN


5.1           THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (THE
“COMMITTEE”) SHALL HAVE GENERAL RESPONSIBILITY FOR THE ADMINISTRATION AND
INTERPRETATION OF THE PLAN.


5.2           THE COMMITTEE MAY ARRANGE FOR THE ENGAGEMENT OF SUCH LEGAL
COUNSEL, WHO MAY BE COUNSEL FOR THE COMPANY, AND MAKE USE OF SUCH AGENTS AND
CLERICAL OR OTHER PERSONNEL AS IT SHALL REQUIRE OR MAY DEEM ADVISABLE FOR
PURPOSES OF THE PLAN.  THE COMMITTEE MAY RELY UPON THE WRITTEN OPINIONS OF SUCH
COUNSEL, AND MAY DELEGATE TO ANY AGENT OR TO ANY SUB-COMMITTEE OR MEMBER OF THE
COMMITTEE ITS AUTHORITY TO PERFORM ANY ACT, INCLUDING WITHOUT LIMITATION THOSE
MATTERS INVOLVING THE EXERCISE OF DISCRETION; PROVIDED, HOWEVER, THAT SUCH
DELEGATION SHALL BE SUBJECT TO REVOCATION AT ANY TIME AT THE DISCRETION OF THE
COMMITTEE.


5.3           IF ANY CLAIM FOR BENEFITS UNDER THE PLAN IS WHOLLY OR PARTIALLY
DENIED, THE COMMITTEE SHALL GIVE WRITTEN NOTICE BY REGISTERED OR CERTIFIED MAIL
OF SUCH DENIAL TO THE CLAIMANT WITHIN 90 DAYS AFTER RECEIPT OF THE WRITTEN CLAIM
BY THE COMMITTEE.  NOTICE MUST BE WRITTEN IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT, SETTING FORTH THE SPECIFIC REASONS FOR SUCH DENIAL,
SPECIFIC REFERENCE TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS BASED, A
DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT
TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS
NECESSARY, AND AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURE.  THE
COMMITTEE SHALL ALSO ADVISE THE CLAIMANT THAT HE OR HIS DULY AUTHORIZED
REPRESENTATIVE MAY REQUEST A REVIEW BY THE COMMITTEE OF THE DECISION TO DENY THE
CLAIM BY FILING WITH THE COMMITTEE, WITHIN 65 DAYS AFTER SUCH NOTICE HAS BEEN
RECEIVED BY THE CLAIMANT, A WRITTEN REQUEST FOR SUCH REVIEW.  THE CLAIMANT MAY
REVIEW PERTINENT DOCUMENTS AND SUBMIT ISSUES AND COMMENTS IN WRITING WITHIN THE
SAME 65-DAY PERIOD.  IF SUCH REQUEST IS SO FILED, SUCH REVIEW SHALL BE MADE BY
THE BOARD WITHIN 60 DAYS AFTER RECEIPT OF SUCH REQUEST, UNLESS SPECIAL
CIRCUMSTANCES (INCLUDING, BUT NOT LIMITED TO, A NEED TO HOLD A HEARING) REQUIRE
AN EXTENSION OF TIME FOR PROCESSING, IN WHICH CASE A DECISION SHALL BE RENDERED
NOT LATER THAN 120 DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW.  THE CLAIMANT
SHALL BE GIVEN WRITTEN NOTICE WITHIN SUCH 60-DAY (OR 120-DAY) PERIOD OF THE
DECISION RESULTING FROM SUCH REVIEW, WHICH SHALL INCLUDE SPECIFIC REASONS FOR
THE DECISION, WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT,
AND SPECIFIC REFERENCES TO THE PERTINENT PLAN PROVISIONS ON WHICH THE DECISION
WAS BASED.


SECTION 6.  LITIGATION EXPENSES

In the event of any litigation or other proceeding between the Company and the
Employee with respect to the subject matter of this Plan and the enforcement of
his rights hereunder, the Company shall reimburse the Employee for all of his
reasonable costs and expenses relating to such litigation or other proceeding,
including his reasonable attorney’s fees and expenses.  In no event shall the
Employee be required to reimburse the Company for any of the costs and expenses
relating to such litigation or other proceeding.  The obligation of the Company
under this section shall survive the termination for any reason of this Plan.

8


--------------------------------------------------------------------------------



SECTION 7.  AMENDMENT, SUSPENSION, OR TERMINATION OF THE PLAN

The Board of Directors shall have the power at any time and from time to time to
amend, suspend or terminate the Plan in whole or in part at any time and for any
reason, provided, however, that any such amendment, suspension or termination
may not adversely affect in any way the rights of any Employee under any
Agreement entered into prior to such amendment, suspension or termination,
without his consent.


SECTION 8.  MISCELLANEOUS


8.1           NOTHING CONTAINED IN THE PLAN SHALL GIVE ANY EMPLOYEE THE RIGHT TO
BE RETAINED IN THE EMPLOYMENT OF THE COMPANY OR ANY OF ITS AFFILIATED OR
ASSOCIATED CORPORATIONS OR AFFECT THE RIGHT OF ANY SUCH EMPLOYER TO DISMISS ANY
EMPLOYEE.


8.2           IF THE COMMITTEE SHALL FIND THAT ANY PERSON TO WHOM ANY AMOUNT IS
PAYABLE UNDER THE PLAN IS UNABLE TO CARE FOR HIS OR HER AFFAIRS BECAUSE OF
ILLNESS OR ACCIDENT, OR IS A MINOR, OR HAS DIED, THEN ANY PAYMENT DUE HIM OR HER
OR HIS OR HER ESTATE (UNLESS A PRIOR CLAIM THEREFOR HAS BEEN MADE BY A DULY
APPOINTED LEGAL REPRESENTATIVE) MAY, IF THE COMMITTEE SO ELECTS, BE PAID TO HIS
OR HER SPOUSE, A CHILD, A RELATIVE, AN INSTITUTION MAINTAINING OR HAVING CUSTODY
OF SUCH PERSON OR ANY OTHER PERSON DEEMED BY THE COMMITTEE TO BE A PROPER
RECIPIENT ON BEHALF OF SUCH PERSON OTHERWISE ENTITLED TO PAYMENT.  ANY SUCH
PAYMENT SHALL BE A COMPLETE DISCHARGE OF THE LIABILITY OF THE PLAN THEREFOR.


8.3           EXCEPT INSOFAR AS MAY OTHERWISE BE REQUIRED BY LAW, NO AMOUNT
PAYABLE AT ANY TIME UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO ALIENATION
BY ANTICIPATION, SALE, TRANSFER, ASSIGNMENT, BANKRUPTCY, PLEDGE, ATTACHMENT,
CHARGE OR ENCUMBRANCE OF ANY KIND OR IN ANY MANNER BE SUBJECT TO THE DEBTS OR
LIABILITIES OF ANY PERSON AND ANY ATTEMPT SO TO ALIENATE OR SUBJECT ANY SUCH
AMOUNT, WHETHER AT THE TIME OR THEREAFTER PAYABLE, SHALL BE VOID.  IF ANY PERSON
SHALL ATTEMPT TO, OR SHALL, ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, ATTACH,
CHARGE OR OTHERWISE ENCUMBER ANY AMOUNT PAYABLE UNDER THE PLAN, OR ANY PART
THEREOF, OR IF BY REASON OF HIS OR HER BANKRUPTCY OR OTHER OCCURRENCE AT ANY
TIME SUCH AMOUNT WOULD BE MADE SUBJECT TO HIS DEBTS OR LIABILITIES OR WOULD
OTHERWISE NOT BE ENJOYED BY HIM OR HER, THEN THE COMMITTEE, IF IT SO ELECTS, MAY
DIRECT THAT SUCH AMOUNT BE WITHHELD AND THAT THE SAME AMOUNT OR ANY PART THEREOF
BE PAID OR APPLIED TO OR FOR THE BENEFIT OF SUCH PERSON, IN SUCH MANNER AND
PROPORTION AS THE COMMITTEE MAY DEEM PROPER.


8.4           THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY, BY EXPRESS WRITTEN
AGREEMENT, TO ASSUME THIS PLAN AND ANY AGREEMENTS BETWEEN THE COMPANY AND
EMPLOYEES PURSUANT TO THIS PLAN.  FAILURE OF THE COMPANY TO OBTAIN SUCH
AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL ENTITLE
EMPLOYEES TO SUCH COMPENSATION FROM THE COMPANY IN THE SAME AMOUNT AND ON THE
SAME TERMS TO WHICH THEY WOULD BE ENTITLED HEREUNDER IF THEY INCURRED AN
INVOLUNTARY TERMINATION PURSUANT TO SECTION 3 HEREOF, EFFECTIVE AS OF THE DATE
OF SUCH SUCCESSION.

9


--------------------------------------------------------------------------------



8.5           THE CAPTIONS PRECEDING THE SECTIONS OF THE PLAN HAVE BEEN INSERTED
SOLELY AS A MATTER OF CONVENIENCE AND DO NOT IN ANY WAY DEFINE OR LIMIT THE
SCOPE OR INTENT OF ANY PROVISIONS OF THE PLAN.


8.6           THE PLAN AND ALL RIGHTS THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI.

10


--------------------------------------------------------------------------------


APPENDIX A

Gross-up Payments

The following provisions shall be applicable with respect to the Gross-up
Payments described in Section 3.8:

A.  FOR PURPOSES OF DETERMINING WHETHER ANY OF THE PAYMENTS WILL BE SUBJECT TO
THE EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX, (A) ALL OF THE PAYMENTS
RECEIVED OR TO BE RECEIVED SHALL BE TREATED AS “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G(B)(2) OF THE CODE, AND ALL “EXCESS PARACHUTE PAYMENTS”
WITHIN THE MEANING OF SECTION 280G(B)(1) OF THE CODE SHALL BE TREATED AS SUBJECT
TO THE EXCISE TAX UNLESS, IN THE OPINION OF TAX COUNSEL SELECTED BY THE COMPANY,
THE PAYMENTS (IN WHOLE OR IN PART) DO NOT CONSTITUTE PARACHUTE PAYMENTS,
INCLUDING BY REASON OF SECTION 280G(B)(4)(A) OF THE CODE, OR EXCESS PARACHUTE
PAYMENTS (AS DETERMINED AFTER APPLICATION OF SECTION 280G(B)(4)(B) OF THE CODE),
AND (B) THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR BENEFIT
SHALL BE DETERMINED BY INDEPENDENT AUDITORS SELECTED BY THE COMPANY IN
ACCORDANCE WITH THE PRINCIPLES OF SECTIONS 280G(D)(3) AND (4) OF THE CODE.  FOR
PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT THE EMPLOYEE SHALL BE
DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL
INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE
AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF TAXATION TO
WHICH SUCH PAYMENT COULD BE SUBJECT BASED UPON THE STATE AND LOCALITY OF THE
EMPLOYEE’S RESIDENCE OR EMPLOYMENT, NET OF THE MAXIMUM REDUCTION IN FEDERAL
INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL
TAXES.  IN ADDITION, FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP
PAYMENT, THE COMPANY SHALL MAKE A DETERMINATION OF THE AMOUNT OF EMPLOYMENT
TAXES REQUIRED TO BE PAID ON THE GROSS-UP PAYMENT.  IN THE EVENT THAT THE EXCISE
TAX IS SUBSEQUENTLY DETERMINED TO BE LESS THAN THE AMOUNT TAKEN INTO ACCOUNT
HEREUNDER AT THE TIME THE GROSS-UP PAYMENT IS MADE, THE EMPLOYEE SHALL REPAY TO
THE COMPANY, AT THE TIME THAT THE AMOUNT OF SUCH REDUCTION IN EXCISE TAX IS
FINALLY DETERMINED, THE PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO SUCH
REDUCTION (PLUS THE PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO THE EXCISE
TAX AND FEDERAL AND STATE AND LOCAL INCOME AND EMPLOYMENT TAX IMPOSED ON THE
PORTION OF THE GROSS-UP PAYMENT BEING REPAID BY THE EMPLOYEE IF SUCH REPAYMENT
RESULTS IN A REDUCTION IN EXCISE TAX AND/OR A FEDERAL AND STATE AND LOCAL INCOME
OR EMPLOYMENT TAX DEDUCTION), PLUS INTEREST ON THE AMOUNT OF SUCH REPAYMENT AT
THE FEDERAL SHORT-TERM RATE AS DEFINED IN SECTION 1274(D)(1)(C)(I) OF THE CODE. 
IN THE EVENT THAT THE EXCISE TAX IS DETERMINED TO EXCEED THE AMOUNT TAKEN INTO
ACCOUNT HEREUNDER AT THE TIME THE GROSS-UP PAYMENT IS MADE (INCLUDING BY REASON
OF ANY PAYMENTS THE EXISTENCE OR AMOUNT OF WHICH CANNOT BE DETERMINED AT THE
TIME OF THE GROSS-UP PAYMENT), THE COMPANY SHALL MAKE AN ADDITIONAL GROSS-UP
PAYMENT IN RESPECT OF SUCH EXCESS (PLUS ANY INTEREST, PENALTIES OR ADDITIONS
PAYABLE WITH RESPECT TO SUCH EXCESS) AT THE TIME THAT THE AMOUNT OF SUCH EXCESS
IS FINALLY DETERMINED.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL
WITHHOLD FROM ANY PAYMENT DUE TO THE EMPLOYEE THE AMOUNT REQUIRED BY LAW TO BE
SO WITHHELD UNDER FEDERAL, STATE OR LOCAL WAGE AND EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS OR OTHERWISE (INCLUDING WITHOUT LIMITATION SECTION

11


--------------------------------------------------------------------------------


4999 OF THE CODE), AND SHALL PAY OVER TO THE APPROPRIATE GOVERNMENT AUTHORITIES
THE AMOUNT SO WITHHELD.

B.  THE GROSS-UP PAYMENT WITH RESPECT TO A PAYMENT SHALL BE PAID NOT LATER THAN
THE THIRTIETH DAY FOLLOWING THE DATE OF THE PAYMENT; PROVIDED, HOWEVER, THAT IF
THE AMOUNT OF SUCH GROSS-UP PAYMENT OR PORTION THEREOF CANNOT BE FINALLY
DETERMINED ON OR BEFORE SUCH DAY, THE COMPANY SHALL PAY TO THE EMPLOYEE ON SUCH
DATE AN ESTIMATE, AS DETERMINED IN GOOD FAITH BY THE COMPANY, OF THE AMOUNT OF
SUCH PAYMENTS AND SHALL PAY THE REMAINDER OF SUCH PAYMENTS (TOGETHER WITH
INTEREST AT THE FEDERAL SHORT-TERM RATE PROVIDED IN SECTION 1274(D)(1)(C)(I) OF
THE CODE) AS SOON AS THE AMOUNT THEREOF CAN BE DETERMINED.  IN THE EVENT THAT
THE AMOUNT OF THE ESTIMATED PAYMENTS EXCEEDS THE AMOUNT SUBSEQUENTLY DETERMINED
TO HAVE BEEN DUE, SUCH EXCESS SHALL CONSTITUTE A LOAN BY THE COMPANY TO THE
EMPLOYEE, PAYABLE ON THE FIFTH DAY AFTER DEMAND BY THE COMPANY (TOGETHER WITH
INTEREST AT THE FEDERAL SHORT-TERM RATE PROVIDED IN SECTION 1274(D)(1)(C)(I) OF
THE CODE).  AT THE TIME THAT PAYMENTS ARE MADE UNDER SECTION 3.8 AND THIS
APPENDIX A, THE COMPANY SHALL PROVIDE THE EMPLOYEE WITH A WRITTEN STATEMENT
SETTING FORTH THE MANNER IN WHICH SUCH PAYMENTS WERE CALCULATED AND THE BASIS
FOR SUCH CALCULATIONS, INCLUDING, WITHOUT LIMITATION, ANY OPINIONS OR OTHER
ADVICE THE COMPANY HAS RECEIVED FROM OUTSIDE COUNSEL, AUDITORS OR CONSULTANTS
(AND ANY SUCH OPINIONS OR ADVICE WHICH ARE IN WRITING SHALL BE ATTACHED TO THE
STATEMENT).

 

12


--------------------------------------------------------------------------------